 

Exhibit 10.52

 

FIFTH AMENDMENT TO LEASE

 

THIS FIFTH AMENDMENT TO LEASE (the “Amendment”), made as of the 15th day of
June, 2009, by and between SOUTHPORT BUSINESS PARK LIMITED PARTNERSHIP, a North
Carolina limited partnership (the “Landlord”), and GENTRIS CORPORATION, a
Delaware corporation (the “Tenant”).

 

WITNESSETH

 

WHEREAS, Landlord and Tenant entered into a certain Lease dated as of June 12,
2004, amended by letter agreement dated October 21,2004, by Second Amendment to
Lease dated June 17, 2005, by Letter Agreement dated September 19, 2005, by
Third Amendment to Lease dated May 25, 2006, and by Fourth Amendment to Lease
dated December 20, 2007 (as amended, the “Lease”), for certain space known as
Suite 400, consisting of approximately 10,207 square feet (as more particularly
defined in the Lease, the “Existing Premises”) in the Building located at 133
Southcenter Court, Morrisville, Wake County, North Carolina, as more
particularly described in the Lease; and

 

WHEREAS, Landlord and Tenant desire to modify the terms of the Lease to extend
the term of the Lease beyond the initial Term, to change the Monthly Minimum
Rent and to amend certain other terms of the Lease.

 

NOW THEREFORE, in consideration of the premises contained herein, the sum of Ten
Dollars ($10.00) and other good and valuable consideration, the mutual receipt
and sufficiency of which is hereby acknowledged, the parties agree to amend the
Lease as follows:

 

1. Page Two - Section 1.02 - Term of the Lease.

 

Delete September 30, 2010 (the date on which the Term was set to expire per the
Second Amendment to Lease) and insert December 31,2015 in its place.

 

2. Page Three - Section 1.04 - Monthly Minimum Rent and Adjusted Monthly Minimum
Rent.

 

Effective July 1, 2009, Tenant’s Minimum Annual Rent, Monthly Minimum Rent, and
the rental rate per rentable square foot, shall be as set forth on the following
chart:

 

(07/01/10 through 06/30/11)

  $109,010.76   $9,084.23(*)  $10.68  (07/01/11 through 06/30/12)  $111,766.65  
$9,313.89   $10.95 

(07/01/12 through 06/30/13)

  $114,522.54   $9,543.55   $11.22  (07/01/13 through 06/30/14)  $117,380.50  
$9,781.71   $11.50  (07/01/14 through 06/30/15)  $120,340.53   $10,028.38  
$11.79 

(07/01/15 through 12/31/15)

   N/A   $10,275.05   $12.08 

 

* See Section 3 below regarding rent reduction and rent abatement.

 

3. Page 4 - Section 1.06 - Rent Abatement.

 

Add the following at the end of Section 1.06:

 

Notwithstanding the rent chart set forth in Section 2 of the Fifth Amendment to
Lease, Tenant shall pay one-half (1/2) Monthly Minimum Rent for the months of
July 1,2009 through December 31, 2009, and no Monthly Minimum Rent for the
months of October 1,2010 through December 31,2010; provided, however, that
during such periods of rent reduction and rent abatement Tenant shall continue
to pay any and all Additional Rent due under the Lease.

 



   

 

 

4. Page 27 - Exhibit B - Description of Landlord’s Work.

 

Tenant acknowledges that Tenant is currently occupying the Premises and that all
of the Landlord’s Work is complete, and Tenant accepts the Demised Premises in
an “as is” condition. Notwithstanding the foregoing, the Landlord will, at its
expense, paint the office area only as delineated on Exhibit B attached hereto.

 

5. Page 33 - Exhibit C - Special Provisions

 

Add the following:

 

Right of First Offer:

 

Provided no Event of Default by Tenant has occurred, then throughout the Term of
this Lease expiring on December 31, 2015, Tenant shall have a onetime right of
first offer to lease Suite 200 (as shown on Exhibit A attached hereto)
containing approximately 5,119 rentable square feet (the “Expansion Space”).
Upon the expiration or termination of the now existing lease for the Expansion
Space (including any renewals or extensions thereof), Landlord shall notify the
Tenant in writing and provide Tenant with a copy of the written proposal (herein
“Proposal”) containing the terms and conditions under which Landlord proposes to
lease the Expansion Space to Tenant. Tenant may exercise its right to lease the
Expansion Space on the terms and conditions set forth in the Proposal by (a)
giving Landlord written notice of Tenant’s acceptance of the Expansion Space on
the terms and conditions contained in the Proposal on or before ten (10)
business days after Landlord delivers to Tenant a copy of the Proposal; and (b)
executing either a new lease for the Expansion Space or a lease amendment
incorporating the Expansion Space into this Lease on the terms and conditions
contained in the Proposal, on or before fifteen (15) business days after
Landlord delivers the Proposal to Tenant. If Tenant fails to give Landlord
notice of its acceptance of the Proposal and enter into the new lease or lease
amendment within the proscribed time, the Tenant’s right of first offer granted
in this paragraph shall terminate. Upon such termination, Tenant shall have no
further rights with regard to the Expansion Space. Notwithstanding anything to
the contrary contained herein, this right of first offer may be exercised by
Tenant only, but not by its assigns or sublessees.

 

6. Brokerage: Tenant warrants that it has had no dealings with any broker or
agent in connection with this Fifth Amendment to Lease, other than Aldene E.
“Dee” Creech Osborne and John Webster of NAI Carolantic Realty and Mathew Cooke
and Bill Sandridge of Jones Lang LaSalle, and covenants to pay, hold harmless
and indemnify Landlord from and against any and all cost, expense or liability
for any compensation, commissions and charges claimed by any other broker or
agent with respect to this Fifth Amendment to Lease or the negotiation thereof.
    7. Amendment: Except as herein amended, the terms and conditions of the
Lease shall remain in full force and effect.

 

 -2- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to Lease
to be executed as a sealed instrument this the day first above written.

 

  LANDLORD:       Southport Business Park Limited Partnership, a North Carolina
limited partnership         BY: Southport Business Park Investors Corporation,
General Partner         By: /s/ Richard G. Sullivan     Richard G. Sullivan    
Vice President         TENANT:       Gentris Corporation   a Delaware
corporation         By: /s/ Dawn L. Bordeaux     Dawn L. Bordeaux, Vice
President

 

 -3- 

 

 

EXHIBIT A – Site Plan and Building Plan

 

[Intentionally omitted]

 

 -4- 

 

 

EXHIBIT B to Fifth Amendment to Lease

 

[Intentionally omitted]

 

 